Case: 20-61095     Document: 00516239203         Page: 1     Date Filed: 03/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 15, 2022
                                  No. 20-61095                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Michael Leonard Mora-Jimenez,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 825 273


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Michael Leonard Mora-Jimenez is a native and citizen of Cuba.
   Originally, Mora-Jimenez sought review of a decision of the Board of
   Immigration Appeals (BIA) dismissing his appeal from an order of the
   Immigration Judge (IJ) denying his motion to reopen his removal proceedings


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61095        Document: 00516239203             Page: 2      Date Filed: 03/15/2022




                                        No. 20-61095


   and rescind his in absentia order of removal. Because the BIA has since
   granted a motion to reopen, the parties have filed a joint motion to dismiss
   the instant petition for review for lack of jurisdiction.
           This court generally has jurisdiction to review a “final order of
   removal.” 8 U.S.C. § 1252(a). An order of removal is final when the BIA
   affirms an IJ’s finding of removability or when the time for appealing an IJ’s
   decision has expired. 8 U.S.C. § 1101(a)(47)(B). “Judicial review of a final
   order of removal is available only where the applicant has exhausted all
   administrative remedies of right.” Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004); § 1252(d)(1); see also Omari v. Holder, 562 F.3d 314, 320 (5th Cir.
   2009). In this case, the BIA has granted a motion to reopen and remanded
   the case to the IJ. The BIA has specifically ordered that the IJ reopen the
   proceedings in which Mora-Jimenez was ordered removed in absentia. The
   BIA must address any claims arising from these proceedings before Mora-
   Jimenez can assert them before this court. See Roy, 389 F.3d at 137. Because
   Mora-Jimenez is currently pursuing administrative remedies below, he is no
   longer subject to a final order of removal that this court has jurisdiction to
   review. Id.; see Gregoire v. Holder, 421 F. App’x 432, 433 (5th Cir. 2011)
   (holding that a BIA order granting reconsideration and remanding the matter
   to an IJ deprived this court of jurisdiction). 1
           MOTION TO DISMISS GRANTED.                               PETITION FOR
   REVIEW DISMISSED.




           1
              Unpublished opinions issued on or after January 1, 2996, are not binding
   precedent, but they may be persuasive authority. Ballard v. Burton, 444 F.3d 391, 401 n.7
   (5th Cir. 2006); 5th Cir. R. 47.5.4.




                                              2